     Case 2:20-cv-01526-SJF-ARL Document 26 Filed 10/23/20 Page 1 of 1 PageID #: 168




                                              900 W. 48th Place, Suite 900, Kansas City, MO 64112      (816) 753-1000



                                                                                                                  John W. Peterson
       October 23, 2020                                                                                           Shareholder
                                                                                                                  615.259.1523
                                                                                                                  615.523.1781 Fax
                                                                                                                  john.peterson@polsinelli.com


       VIA E-MAIL: frankr@mcallenlawfirm.com

       Francisco J. Rodriguez
       1111 West Nolana, Suite A
       McAllen, Texas 78504

                      Re:             Plaintiff CardConnect, LLC’s Motion for Summary Judgment (Case
                                      No. 2:20-cv-01526)

       Dear Mr. Rodriguez:

              Attached is a copy of Plaintiff CardConnect, LLC’s Motion for Summary Judgment
       pursuant to Federal Rule of Civil Procedure 56. Enclosed with this letter is a copy of the Notice of
       Motion and Motion for Summary Judgment, the Memorandum of Law in support, the Statement
       of Undisputed Material Facts, and the accompanying exhibits. A copy of this letter will be filed
       via ECF as per Judge Feuerstein’s Individual Rules. A response to this Motion is due by November
       20, 2020 pursuant to Judge Feuerstein’s Order on October 20, 2020 (ECF No. 25).

                     Please let me know if you have any questions.

                                                                            Sincerely,




                                                                            John W. Peterson
       Enclosures:
           Plaintiff CardConnect, LLC’s Notice of Motion and Motion for Summary Judgment
           Plaintiff CardConnect, LLC’s Memorandum of Law in Support of Its Motion for Summary
             Judgment
           Statement of Undisputed Material Facts
           Exhibit A

       JWP:cag

polsinelli.com

Atlanta         Boston     Chicago    Dallas               Denver    Houston       Kansas City  Los Angeles     Miami        Nashville   New York
Phoenix          St. Louis    San Francisco               Seattle   Silicon Valley    Washington, D.C.   Wilmington
Polsinelli PC, Polsinelli LLP in California


       75212418.1
